        Case 3:16-cv-01345-AWT Document 267 Filed 12/04/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF CONNECTICUT

JOSEPH VELLALI et al.,
                                                    Civil Action No. 3:16-cv-01345-AWT
       Plaintiffs,
                                                    Hon. Alvin W. Thompson
v.

YALE UNIVERSITY et al.,

       Defendants.

                 DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

       Pursuant to Federal Rule of Civil Procedure 56 and Local Rule 56, Defendants Yale

University, Michael Peel, and the Fiduciary Committee on Investments respectfully move for

summary judgment on all claims remaining in the Amended Complaint. Defendants believe that

oral argument will assist the Court in resolving this motion.

       This motion is based upon the accompanying supporting memorandum of law,

Defendants’ Local Rule 56(a)(1) Statement of Undisputed Material Facts, the Declaration of

Brian D. Netter in Support of Defendants’ Motion for Summary Judgment and Motions to

Exclude Plaintiffs’ Expert Witnesses and exhibits thereto, all the pleadings and papers on file in

this action, and such argument and evidence as may be presented to the Court at any hearing.

Dated: December 4, 2020                            Respectfully submitted,

Nancy G. Ross (ct14373)                           /s/ Brian D. Netter
James C. Williams (ct23292)                       Brian D. Netter (phv08476)
Richard E. Nowak (phv09930)                          bnetter@mayerbrown.com
MAYER BROWN LLP                                   Michelle N. Webster (phv08475)
71 South Wacker Drive                             MAYER BROWN LLP
Chicago, Illinois 60606-4637                      1999 K Street NW
Telephone: (312) 782-0600                         Washington, DC 20006-1101
Facsimile: (312) 701-7711                         Telephone: (202) 263-3000
                                                  Facsimile: (202) 263-3300

                                     Attorneys for Defendants


                                                                ORAL ARGUMENT REQUESTED
        Case 3:16-cv-01345-AWT Document 267 Filed 12/04/20 Page 2 of 2




                                  CERTIFICATE OF SERVICE

       I hereby certify that, on December 4, 2020, a copy of the foregoing was filed

electronically using the Court’s CM/ECF system, which will provide notice of the filing to all

counsel of record.

                                                    /s/ Brian D. Netter
                                                    Brian D. Netter
